Title: To Benjamin Franklin from Robert Morris, 13 January 1783
From: Morris, Robert
To: Franklin, Benjamin


Dear SirOffice of Finance 13th January 1783,
I have received, in Addition to those already acknowledged, your Letters of the twelfth of August, twenty sixth of September, and fourteenth of October. I should therefore, regularly, have received two Copies of the Contract entered into on the sixteenth of July between you and the Count de Vergennes; but I suppose it has been omitted, thro’ Mistake, in both the Letters which refer to it. I lament this the more, as no one Copy of it has yet arrived, and consequently the Congress cannot do what I am perswaded they would, on the Occasion. But altho’ they (from this Circumstance) do not make Professions, yet as far as I know the Sentiments of that Body, they are penetrated with Gratitude. And you hazard Nothing in making to the King the fullest Assurances of their Desire to repay the Obligations they have received, and gratify their Affection for his Person and Family, by Services and Benefits. You will oblige me much if (together with the Contract in Question) you will send a State of the farmers-generals Account, and of the Agreement with them.
You tell me that the Losses in the West Indies prevent you from obtaining farther Aid. It is therefore to Us a double Loss. As to the Caution you give me about my Banker, you will find that before the Receipt of Mr. Grand’s Accounts, I had valued on him beyond his Funds. I have this Day entered into an Explanation with the Minister on that Subject, and I inclose you the Copy of my Letter, as also of another Paper deliverd him which may be worth your Attention. In my Turn, I rely on your Promise of Exertion to pay my Drafts. If one Bill should be protested, I could no longer serve the United States.
With Respect to the Apprehension you express as to my Bills, I do not perceive the Matter in the same Point of Light with you. The Lists of my Bills are transmitted to Mr. Grand, by various Opportunities, and they will check any which might be forged or altered.
I shall take due Notice of what you say about your Salary, and will enclose the Bills to you, the Amount will depend on the Course of Exchange: during the War you will be a Gainer, and after the Peace you may perhaps loose some Trifle but not much, because Remittances might then be made in Specie should the Exchange be extravagantly high. You will readily perceive, that altho the Fluctuations of Exchange are in themselves of very little Consequence to the Individuals who may be connected with Government, they become Important at the Treasury, partly from the Number of Payments and consequent Amount, but more so because they would introduce a Degree of Intricacy and Perplexity in the public Accounts, which are generally either the Effect or the Cause of Fraud and Peculation. Besides, there is no other Way of adjusting Salaries than by a Payment of so much at the Treasury, unless by rating them in the Currency of every different Country, as Livres, Dollars Guilders, Rubles &c. The late Mode of rating them, in Pounds Sterling, required a double Exchange. For Instance, the Number of Livres to be given in Payment of one hundred Pounds Sterling, at Paris, on any given Day, depends on the then Rate of Exchange between Paris and London, and the Value of those Livres here, depends on the Exchange between Paris and Philada.
I pray you, Sir, to accept my sincere Thanks for the kind Interest you take in the Success of my Administration. The only Return which I can make to your Goodness, is by assuring you that all my Measures shall be honestly directed towards the good of that Cause which you have so long, so faithfully, and so honorably served.
I am with the Sincerest Respect & Esteem Sir Your most obedient & humble Servant
Robt Morris
His Excellency Benjamin Franklin Minister plenipotentiary of the United States of America
 
Endorsed: Mr Morris Jan 13. 1783 Salaries
